                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JOSEPH COLEMAN,

                   Petitioner,
                                                   Case No. 20-cv-904-pp
      v.

UNITED STATES OF AMERICA,

                   Respondent.


  ORDER DENYING AS MOOT PETITIONER’S MOTION FOR LEAVE TO
PROCEED WITHOUT PREPAYMENT OF FILING FEE (DKT. NO. 2), DENYING
 WITHOUT PREJUDICE PETITIONER’S MOTION TO VACATE, SET ASIDE
OR CORRECT SENTENCE, DISMISSING CASE AND DECLINING TO ISSUE A
               CERTIFICATE OF APPEALABILITY


      On June 16, 2020, the petitioner filed a motion under 28 U.S.C. §2255 to

vacate, set aside or correct his sentence, challenging his April 26, 2019

conviction in the United States District Court of the Middle District of

Pennsylvania for possession of a firearm by a convicted felon. Dkt. No. 1. A jury

found the petitioner guilty, and the district court sentenced him to 120

months. Id. The Third Circuit affirmed his conviction on February 7, 2020.

United States v. Coleman, 802 F. App’x 59 (3rd Cir. 2020). Following that

decision, the petitioner filed his §2255 motion in this district. It appears that

the petitioner is incarcerated at SCI Mahanoy, a Pennsylvania state facility with

a third-party mail vendor located in St. Petersburg, Florida. Dkt. No. 1-2; see

also cor.pa.gov/Facilities/StatePrisons/Pages/Manaoy.aspx.



                                         1

           Case 2:20-cv-00904-PP Filed 07/08/20 Page 1 of 2 Document 3
      The court will deny as moot the petitioner’s motion for leave to proceed

without prepayment of the filing fee because there is no fee associated with a

§2255 motion. The court also will deny without prejudice the petitioner’s §2255

motion because he has filed in the wrong court. Section 2255(a) states that a

prisoner who is in custody under a federal court order “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” The

United States District Court for the Middle District of Pennsylvania imposed

the sentence, so the petitioner must file his §2255 motion in the district court

for that district.

      The court DENIES as moot the petitioner’s motion for leave to proceed

without prepayment of the filing fee. Dkt. No. 2.

      The court DENIES without prejudice the petitioner’s motion under 28

U.S.C. §2255 to vacate, set aside or correct sentence. Dkt. No. 1.

      The court DECLINES to issue a certificate of appealability because no

reasonable person could debate that the petitioner filed his motion in the

wrong district court.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        2

          Case 2:20-cv-00904-PP Filed 07/08/20 Page 2 of 2 Document 3
